Title: To George Washington from Major General Artemas Ward, 9 May 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 9 May 1776.

By Mr Harrison’s Letter of the second Instant, I am acquainted that you have been informed “the Regiments stationed on Dorchester Heights and Bunker Hill have not been employed in carryin[g] on the works for the defence of Boston,”

which Representation is an injurious falsehood; and I beg to be informed who made it. I have paid the strictest attention to your Instructions, and constantly employed the Men to the greatest advantage in forwarding the works for the defence of the Town and Harbour of Boston, that I could. Six Companies of Col. Sargents Regiment have been employed in demolishing the Enemy’s works on Bunker Hill, and building the Fort on Charlestown Point, until these were nearly compleated, since the greatest part of them have been at work on Noddles Island. Col. Hutchinsons Regiment has been employed in the works on Dorchester Point next to Castle Island, until that Fort was nearly finished, and then I ordered part of the Regiment to work on Castle Island in repairing the Batteries there. I believe I can truly affirm that more work has never been done in the American Army by an equal number of Troops than has been performed by the Troops which are stationed here, in the same space of time; but because fifteen hundred men could not throw up works as fast as six or seven thousand had done in time past, there appeared to some people an unaccountable delay.
I have the pleasure to inform your Excellency that on the seventh Instant, Capt. Tucker commander of the armed Schooner Hancock took two Brigs in the Bay, (within sight of the Men of war) and carried them into Lynn. One of them was from Cork, ninety tons burthen, laden with Beef, Pork, Butter, and Coal; the other was from the Western Islands laden with Wine and fruit, about an hundred tons burthen. Neither of them give any important intelligence they brought no papers nor letters that had any relation to public affairs. The Master of the Irish Vessel says he sailed from Cork the first of April, that five Regiments lay there ready to imbark for America, that he heard that Hessians and Hanoverians were coming to America, but had not heard of any Troops having sailed from Great Britain or Ireland for America this Spring. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

